Exhibit PRESS RELEASE Available for Immediate Release: June 2, 2008 Capital Corp of the West Announces Directors’ Purchase of Shares MERCED, Calif. – June 2, 2008 – Capital Corp of the West (NASDAQ: CCOW), parent company of County Bank, today announced that several Directors and Officers of the Company have filed Form 4 with the Securities and Exchange Commission to disclose their purchase of shares of the Company’s common stock in the market beginning on May 23, 2008. The purchases were made following the release on May 19, 2008 of the Company’s results of operations for the first quarter of 2008 and the filing of its Form 10-Q for that period. “I believe in the long-term growth and success of County Bank and therefore took this opportunity to purchase additional CCOW shares for my personal investment portfolio,” said Capital Corp of the West Director Donald T. Briggs, Jr. “I am confident County Bank will emerge from this difficult time as an even stronger financial institution and banking leader throughout California.” Capital Corp of the West Director Dorothy Bizzini added “As a long-time resident of Merced County, I have watched County Bank grow from a one branch operation into a successful 40 branch regional community bank. Through good economic times and bad, County Bank has persevered and remained strong, which is why I believe in this Company and continue to invest in CCOW shares.” About Capital Corp of the West Capital Corp of the West, a bank holding company established November 1, 1995, is the parent company of County Bank, which has more than 30 years of service as “Central California's Community Bank.” County Bank currently has 40 branch offices serving 13 counties in California. Its primary concentration is in
